NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHILIN ZHAO,                                     No.   16-71934

                Petitioner,                      Agency No. A201-043-749

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 17, 2019**
                                 Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and BATAILLON,***
District Judge.

      Zhilin Zhao, a native and citizen of the People’s Republic of China, petitions

for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
her appeal from the order of an Immigration Judge (“IJ”) denying asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     To qualify for asylum, an applicant must show past persecution or a

well-founded fear of future persecution. 8 C.F.R. § 208.13(b). To qualify for

withholding, an applicant must show that “it is more likely than not that [s]he would

be subject to persecution” because of a protected ground. Al-Harbi v. INS, 242 F.3d
882, 888 (9th Cir. 2001) (quoting INS v. Stevic, 467 U.S. 407, 429–30 (1984)).

Substantial evidence supports the BIA’s adverse credibility determination and its

resulting conclusion that Zhao failed to demonstrate eligibility for asylum or

withholding of removal. In arriving at an adverse credibility determination, the IJ

relied on inconsistencies in Zhao’s statements about an alleged forced abortion and

her alleged attempt to bring religious literature into China. See Manes v. Sessions,

875 F.3d 1261, 1263 (9th Cir. 2017) (stating that courts “afford a healthy measure

of deference to agency credibility determinations,” because IJs are able “to assess

demeanor and other credibility cues”) (internal quotation marks omitted). Absent

Zhao’s discredited testimony, no evidence before the IJ established that she was

forced to have an abortion or faced persecution because she brought Christian

literature to China. Nor did Zhao present any evidence of past persecution on




                                         2
account of her religious beliefs; she claims that she began practicing Christianity

after first leaving China.

      2.     Substantial evidence also supports the denial of CAT relief.        An

applicant for CAT relief must show that “it is more likely than not” that she “would

be tortured.” 8 C.F.R. § 1208.16(c)(2). Absent her discredited testimony, Zhao

submitted no evidence showing that she would be tortured if returned to China.

      PETITION FOR REVIEW DENIED.




                                         3